UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


LEE D. CRAYTON,                                           §
                                                          §
                  Plaintiff,                              §
                                                          §
versus                                                    §    CIVIL ACTION NO. 1:20-CV-213
                                                          §
WARDEN POLK,                                              §
                                                          §
                  Defendant.                              §
      MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Lee D. Crayton, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. The court previously referred this matter to the Honorable Keith

Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

applicable laws and orders of this court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this case. The magistrate judge recommends the case be dismissed

without prejudice pursuant to 28 U.S.C. § 1915(g).1

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence.          Plaintiff filed objections to the magistrate judge’s Report and

Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. After careful consideration, the court is of the opinion plaintiff’s objections

are without merit. Plaintiff does not dispute that three of his prior lawsuits were dismissed as

frivolous or for failure to state a claim. His objections do not show he was in imminent danger




1
         Section 1915(g) provides that unless a prisoner is in imminent danger of serious physical injury, he may not
         bring a lawsuit on a in forma pauperis basis if three or more of his prior cases or appeals were dismissed as
         frivolous, malicious of for failure to state a claim
of serious physical injury on the date he filed his lawsuit. His lawsuit will therefore be dismissed

pursuant to Section 1915(g).
                                             ORDER

       Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered dismissing this lawsuit.

       SIGNED at Beaumont, Texas, this 23rd day of June, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
